Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, with respect to claims 1-41 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1, 2, 4-6, 12-15, 21-23, 25, 27-30, 37 and 38 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-21, 23-41 are allowed.	The most pertinent prior arts are newly cited prior art Thompson (see filed IDS) Lobkis and Roth. Both prior arts teach the monitoring of an object via acoustic/ultrasonic signals, however, none of the prior arts teach the limitations “comparing the received ultrasonic signal to a baseline signature for the sensor”. The concept of utilizing ultrasonic signals and comparing measured signals to a baseline reference to determine the health of an object is known in the art, however, none of the prior arts teach the monitoring method to be performed on a waveguide. At most the Thompson reference teaches the step of observing the temperature differences at different reflecting points on the waveguide but this is not the same as generating a baseline signature for the waveguide and then comparing a received signal to said baseline for the waveguide. The claims are limited to monitoring the health of a waveguide using ultrasonic signals. Further distinguishing features can be found in the remarks filed on 4/29/2022. None of the prior arts anticipate nor render obvious the claimed limitations since none of the prior arts suggest that one of ordinary skill in the art would use ultrasonic signals to monitor the health of a waveguide. For these reasons claims 1-21, 23-41  are now in a condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/            Primary Examiner, Art Unit 2863